DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, preamble requires “performing metrology qualification of a non-destructive inspection (NDI) ultrasonic system and/or (emphasis added) an NDI ultrasonic transducer”, and line 3 requires “performing, by the NDI ultrasonic system, an ultrasonic scanning operation”. It is unclear whether the NDI ultrasonic system includes the ultrasonic transducer or not. If the NDI ultrasonic system does not include the ultrasonic transducer, how could the method of claim 1 perform metrology qualification of an NDI ultrasonic transducer if the scanning operation is performed only by the NDI ultrasonic system?

Regarding claim 15, claim 15 recites in its preamble “system for performing metrology qualification of a non-destructive inspection (NDI) ultrasonic system and/or (emphasis added) an NDI ultrasonic transducer”, and later requires “validating a porosity sensitivity of the NDI ultrasonic system using a frequency-domain qualification mask; and qualifying the NDI ultrasonic system … the porosity sensitivity of the NDI ultrasonic system being validated”. How could the system of claim 15 perform metrology qualification of an NDI ultrasonic transducer if the system of claim 15 only validate porosity sensitivity of the NDI ultrasonic system?
Regarding claim 16, Applicant used the term “an NDI ultrasonic transducer of the NDI ultrasonic system” in lines 2-3, also Applicant used the term “the NDI ultrasonic transducer” in lines 10-11, it is unclear whether the term “the NDI ultrasonic transducer of the NDI ultrasonic system” is the same as the term “the NDI ultrasonic transducer”. The terminology and the signs shall be consistent throughout the Application.
The remaining claims are rejected due to their dependence.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861